  Case 2:21-cv-10798-SJM-KGA ECF No. 1-1, PageID.2 Filed 04/09/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DETROIT VS EVERYBODY, LLC,

          Plaintiff,

vs.                                           Civil Action No. 2:21-CV-10798
                                                    Honorable
GOTHAM CITY ONLINE, LLC and
JONATHAN GARRISS,

               Defendants.

 HERTZ SCHRAM PC
 Attorneys for Plaintiff
 Howard Hertz (P26653)
 Joseph A. Bellanca (P71649)
 Matthew J. Turchyn (P76482)
 Michael Fluhler (P79692)
 1760 S. Telegraph Road, Suite 300
 Bloomfield Hills, MI 48302
 (248) 335-5000
 hhertz@hertzschram.com
 jbellanca@hertzschram.com
 mturchyn@hertzschram.com
 mfluhler@hertzschram.com

                                  INDEX OF EXHIBITS

Exhibit A - United States Trademark Certificates of Registration for VS
            EVERYBODY®, DETROIT VS EVERYBODY®, and
            EVERYBODY VS®

Exhibit B - State of Michigan Trademark Certificates of Registration VS
            EVERYBODY, DETROIT VS EVERYBODY, and EVERYBODY
            VS

Exhibit C - European Union Registration of VS EVERYBODY®
{H0827546.1}                              1
  Case 2:21-cv-10798-SJM-KGA ECF No. 1-1, PageID.3 Filed 04/09/21 Page 2 of 2




Exhibit D - Screenshots of Defendants’ marketing and sale of Infringing Goods on
            Defendants’ website

Exhibit E - Screenshots of Defendants’ marketing and sale of Infringing Goods on
            Amazon




{H0827546.1}                           2
